Citation Nr: 0113123	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Evaluation of service connected asbestosis with chronic 
obstructive pulmonary disease, currently rated as 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
March 1948, and from June 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied in a November 1972 rating decision.  The appellant did 
not appeal.

2.  An additional service medical record not previously of 
record was received in support of the petition to reopen the 
claim for service connection for residuals of a back injury.


CONCLUSION OF LAW

The November 1972 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for residuals of a back injury has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a September 1999 rating decision that 
found new and material evidence sufficient to reopen a claim 
for service connection for residuals of a back injury had not 
been received.

New and Material Evidence.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The November 1972 rating decision that denied service 
connection for residuals of a back injury was not appealed 
and is final. 

The definition for determining what is considered new and 
material evidence is contained in 38 C.F.R. § 3.156 (2000).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumable have been misplaced and 
have now been located and forwarded to the VA.  38 C.F.R. 
§ 3.156(c) (2000).  In response to an effort by the RO to 
obtain additional service medical records, an April 1951 one-
page report of medical history was forwarded to the RO in 
July 1999.  Therefore, the Board is obliged to grant the 
petition to reopen the claim and Remand this issue to the RO 
in compliance with the regulation.


ORDER

The petition to reopen a claim for service connection for 
residuals of a back injury is granted.



REMAND

Service connection claims.

This appeal stems from a September 1999 rating decision that 
found claims for service connection for bilateral hearing 
loss disability and tinnitus not well grounded.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board has not identified any 
particular outstanding evidence that must be obtained, 
however, the RO must comply with the notice provisions of the 
VCAA.  This Remand serves as notice to the appellant that 
competent evidence that attributes post-service hearing loss 
or tinnitus to an inservice disease or injury has not been 
presented.  Service medical records revealed an episode of 
left otitis media in July 1944 that resolved.  Hearing loss 
or tinnitus was not noted at separation from either period of 
service.  Notations of the appellant's statements in post-
service medical records amount to a bare transcription of a 
lay opinion and are insufficient to establish service 
connection.  If the appellant has competent evidence that 
cures these evidentiary defects, he must submit it.

We have considered the appellant's claim that all of his 
service medical records were not obtained.  The Board notes 
that in August 1972, the National Personnel Records Center 
furnished all the available service medical records.  The RO 
made a specific request to the St. Albans, Charleston, and 
Philadelphia Naval Hospitals and so advised the appellant in 
an August 1972 letter.  No records were developed and in 
October 1972 the National Personnel Records Center advised 
that St. Albans had no record of the appellant's treatment 
there.  Attempts were made to develop additional service 
medical records in September 1998 and March 1999.  In July 
1999, the RO again attempted to obtain service medical 
records and was advised that the records had been lent to the 
Newark RO in 1971 and 1972 (the medical records developed by 
the Newark RO are of record).  An April 1951 one-page report 
of medical history was obtained and forwarded.  The VCAA 
requires that the RO continue efforts to obtain additional 
service medical records unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3).

New and material evidence.

In light of the receipt of an additional service medical 
record, the 1972 rating decision will be reconsidered by the 
adjudicating agency of original jurisdiction.


Evaluation of service connected asbestosis with chronic 
obstructive pulmonary disease.

Service connection was granted for asbestosis with chronic 
obstructive pulmonary disease in September 1999 and the RO 
assigned a 10 percent evaluation.  The appellant contends 
that a higher evaluation is warranted.

The RO appears to have granted service connection for 
asbestosis with chronic obstructive pulmonary disease in 
response to the diagnosis rendered by the VA examiner 
September 1999.  However, in the reasons and bases for their 
decision, only asbestos exposure in service was conceded, and 
there is no rational given for why service connection was 
also granted for chronic obstructive pulmonary disease.  
Furthermore, in determining the assigned evaluation, the RO 
considered only the rating criteria for asbestosis and not 
the rating criteria for chronic obstructive pulmonary 
disease.  The pulmonary function tests conducted during the 
VA examination failed to report Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB) or FEV-1/FVC thereby rendering the results inadequate 
for the Board to determine the level of current disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should continue efforts to 
obtain additional service medical records 
or render a determination that it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

3.  The RO should issue a Supplemental 
Statement of the Case that indicates the 
justification for a grant of service 
connection for asbestosis that included 
chronic obstructive pulmonary disease.

4.  The RO should schedule the appellant 
for a VA pulmonary examination and ensure 
that the results comply with the rating 
criteria for evaluating the service 
connected pulmonary disability.  The 
appellant is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

5.  The RO should reconsider the prior 
November 1972 rating decision on the 
issue of entitlement to service 
connection for residuals of a back injury 
in light of the April 1951 report of 
medical history.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



